department of the treasury internal_revenue_service washington d c tax exempt ano government entities oivision dec z010 uniform issue list company a companyb company c company d investor q state a year date e date f amount x amounty dear this is in response to your request for a ruling submitted by your authorized representative dated january in which you request rulings regarding certain u s federal_income_tax consequences of the proposed demutualization and liquidation of company a additional information was submitted on date july date and on november the relevant facts are described below company a is a state a mutual holding_company it is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return company b is a state a stock holding_company it is a wholly owned subsidiary of company a company c is a state a life_insurance_company it was a mutual company until year when it converted to a stock company within a mutual holding_company structure the conversion since the conversion company c has been a wholly owned direct subsidiary of company b for u s federal_income_tax purposes company a qualifies as a life_insurance_company under sec_816 of the internal_revenue_code the code as a mutual holding_company company a cannot issue common or preferred_stock instead policyholders of company c by reason of their ownership of company c policies become members of company a as company a members the company c policyholders have certain rights under state a law these rights entitle the company a members to vote for members of the board_of directors of company a and to receive assets in the event of the demutualization dissolution or liquidation of company a a major part of company c's business involves the sale of annuity_contracts that are held as part of tax-qualified retirement plans described in sec_401 sec_403 sec_403 of the code the sale of annuities as part of individual_retirement_accounts or individual retirement annuities described in sec_408 and sec_408a and the sale of annuities in connection with certain deferred_compensation plans established by govemmental employers on date e company a and company b entered into an agreement with company d contemplating company a's sale of company b to investor q and the concomitant demutualization and liquidation of company a the transaction company a company b and investor q executed a formal purchase and sale contract as well as several ancillary agreements on date f under the terms of the transaction investor q will provide company a with amount x in cash less any claims against company a determined to be valid that are not otherwise paid or provided for to be distributed to the members of company a accordingly after the closing of the transaction the holders of policies in company c will be eligible to receive consideration in their capacity as members of company a it is anticipated that each eligible member will receive consideration valued at approximately amount y in exchange for such policyholder's membership interest in company a generally policyholders will be paid the value of the consideration in cash policyholders that own the following types of policies tax-qualified retirement contracts however will generally be paid in the form of enhancements to the benefits in their tax-qualified retirement contracts policy credits where the contract is not held through a_trust referred to herein as a non-trusteed contract including mainly the following types of contracts an individual annuity_contract or an individual life_insurance_policy issued directly to a plan participant pursuant to a plan qualified under sec_401 or sec_403 of the code an group_annuity_contract issued to an employer designed to fund benefits under a retirement_plan sponsored by the employer that qualifies under sec_401 or sec_403 of the code an annuity_contract that qualifies for the treatment described in sec_403 of the code an individual_retirement_annuity within the meaning of sec_408 of the code and an annuity_contract represented to be one described in sec_401 f of the code issued in connection with an eligible_deferred_compensation_plan established by a state or local governmental employer described in sec_457 a of the code the policy credits will be in the form of an increase in cash_value account value dividend accumulations or benefit payments as appropriate depending on the respective contracts in force on the date the consideration is distributed law and analysis sec_72 a of the code generally provides that gross_income includes any amount_received_as_an_annuity under an annuity endowment or life_insurance_contract sec_72 e of the code provides that for purposes of sec_72 any amount received which is in the nature of a dividend or similar distribution shall be treated as an amount not received as an annuity sec_72 e of the code provides that any amount which is received under an annuity endowment or life_insurance_contract and is not received as an annuity a if received on or after the annuity_starting_date shall be included in gross_income and b if received before the annuity_starting_date shall be included in gross_income to the extent allocable to income_on_the_contract and shall not be included in gross_income to the extent allocable to investment on the contract sec_72 of the code provides in part that with certain exceptions an amount distributed from a_trust described in sec_401 which is exempt from tax under sec_501 a or is received from a contract purchased by a_trust described in sec_401 a purchased as part of a plan described in sec_403 or described in sec_403 shall be included in gross_income but only to the extent that it exceeds the investment_in_the_contract sec_72 of the code provides that the investment_in_the_contract as of any date is the aggregate amount of premiums or other consideration paid for the contract as of such date minus the aggregate amount received under the contract before such date to the extent such amount was excludable from income sec_72 of the code provides in part that if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 c prior to certain dates or the occurrence of certain events specified in sec_72 the taxpayer's tax for the taxable_year shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income sec_402 of the code provides in pertinent part that any amount actually distributed to any distributee by any employees' trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities sec_403 of the code provides generally that amounts contributed by certain tax-exempt employers to an annuity_contract purchased from an insurance_company by such an employer for an employee shall be excluded from the gross_income of the employee for the taxable_year of the contribution and that the amount actually distributed to any distributee under such contract shall be taxable to such distributee in the year distributed under sec_72 sec_403 of the code also imposes a limit on the maximum amount which may be contributed to a tax-sheltered annuity described in sec_403 on behalf of an employee in any taxable_year sec_403 of the code provides that the provisions of sec_403 will not apply to an annuity unless requirements similar to the minimum distribution_requirements of sec_401 a are met with respect to such annuity_ sec_403 of the code provides that the provisions of sec_403 will not apply to an annuity unless under the annuity distributions attributable to contributions made pursuant to a salary reduction agreement may be paid only when the employee attains age and y a separates from service dies becomes disabled or in the event of hardship distributions in the event of hardship may not include income attributable to salary reduction contributions the distribution limitations of sec_403 of the code do not apply to distributions attributable to assets held in the tax-sheltered annuity arrangement described in sec_403 as of the close of the last year beginning before january p l lithe tax_reform_act_of_1986 section e as amended by p l taivlra sec_1011a c sec_408 of the code defines an individual_retirement_annuity ira as an annuity or endowment_contract which is issued by an insurance_company and which meets the requirements of sec_408 sec_408 of the code imposes requirements similar to the distribution_requirements of sec_401 a on distributions of the entire_interest of the contract owner sec_219 of the code permits an individual taxpayer to deduct from gross_income amounts contributed to an ira subject_to the maximum annual deduction limitations specified in sec_219 sec_402 and sec_408 of the code relating to rollover_contributions permit an individual taxpayer to purchase an irs annuity using funds distributed from other plans subject_to certain requirements relating to the nature and the amount of the distribution sec_408 provides in general that any amount_paid or distributed out of an ira is included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 a of the code provides that in the case of a participant in an eligible governmental deferred_compensation plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid to the participant or beneficiary sec_457 of the code prescribes that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 sec_457 of the code provides that a plan will not meet the requirements of sec_457 unless under the plan amounts will not be made available to participants or beneficiaries earlier than the year in which the participant reaches age and separates from employment with the employer or faces an unforeseeable_emergency sec_457 a of the code defines an eligible_employer to be a state political_subdivision of a state any agency_or_instrumentality of a state or political_subdivision of a state sec_457 of the code provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 of the code provides that custodial accounts and annuity_contracts described in sec_401 f ' shall be treated as trusts under rules similar to the rules under sec_401 f which means such accounts and contracts would be treated as organizations_exempt_from_taxation under sec_501 sec_4973 of the code imposes an excise_tax equal to percent of the amount of any excess_contribution to an ira this percent tax applies for each taxable_year of the ira owner during which such excess_contributions remain in such ira determined as of the end of the taxable_year an excess_contribution under sec_4973 is defined as a contribution in excess of the maximum amount that may be contributed to an ira sec_3405 of the code requires the payor of a designated_distribution within the meaning of sec_3405 e to withhold certain amounts from such distributions in general absent an election under sec_3405 made by a recipient sec_3405 requires the payor to withhold on distributions from employer deferred_compensation plans iras and commercial annuities sec_3405 of the code provides that in the case of an eligible_rollover_distribution as defined in sec_3405 the payor of such distribution shall withhold from such distribution an amount equal to percent of such distribution sec_3405 b ii of the code provides that the term designated_distribution does not include the porti n of any distribution which it is reasonable to believe is not includible in gross_income sec_4979 of the code imposes an excise_tax equal to percent of the excess_aggregate_contributions under a tax sheltered annuity plan described in sec_403 for a taxable_year excess_aggregate_contributions under sec_4979 of the code are defined in part as the sum of the employer matching_contributions and employee contributions actually made on behalf of highly compensated employees within the meaning of sec_4'14 q for a plan_year in excess of the maximum amount of sljch contributions permitted under the actual_contribution_percentage_test of sec_401 for such plan_year in pertinent part revrul_2003_19 2003_1_cb_468 provides guidance for transactions in which a mutual_life_insurance_company demutualizes and converts to a stock_life_insurance_company and the holders of life and annuity_contracts issued by the mutual company issued by the mutual cornpany surrender their membership interests for consideration made available as part of the transaction holders of contracts that are covered by sec_403 or sec_408 of the code or that are part of a qualified_plan within the meaning of sec_40' a receive policy credits in exchange for their membership interests rev rut further provides that demutualization has no effect on each life_insurance or annuity_contract that is part of a qualified_plan within the meaning of sec_401 a or that meets the equire rjents of sec_403 or sec_408 b for pm poses of sec_72 e and 408a these transactions do not result in a distribution in violation of sec_403 or sec_408 a distribution from or a contribution to any of these policies plans or arrangements for federal_income_tax purposes finally demutualization does not result in a any gross_income to the employee or the beneficiary as a distribution from a qualified_retirement_plan under sec_72 prior to an actual receipt of some amount therefrom by such employee or beneficiary b any additional tax under sec_72 for premature distributions from a qualified_retirement_plan c any or excise_tax under sec_4973 or sec_4979 respectively for excess_contributions to certain qualified_retirement_plans or d a designated_distribution under sec_3405 t that is subject_to_withholding under sec_3405 or c revrul_2003_19 does not specifically address the issues of the planned demutualization of mutual holding_company nevertheless we conclude the holding in revrul_2003_19 should apply equally to the facts of this case the transaction will employ policy credits as the consideration paid to the non-trusteed tax-qualified retirement contracts in so doing the payment of consideration in the transaction is effected without the actual distribution of qualified_plan assets to plan participants conclusions based solely on the information and representations submitted it is held as follows neither the addition of policy credits to company c contracts nor the right thereto as part of the transaction 'vvill constitute a distribution in violation of sec_403 sec_403 sec_408 or sec_457 of the code or otherwise disqualify a contract under seeton b a contract under sec_408 or sec_408a or tum a contract under a governmental sec_457 plan into an ineligible deferred_compensation plan described in sec_457 in addition in the case of each life_insurance or annuity_contract that is part of a qualified_plan within the meaning of sec_401 a of the code or that meets the requirements of sec_403 sec_403 sec_408 or sec_408a or sec_457 of a governmental employer neither the addition of policy credits nor the right thereto will have any effect on such contract for purposes of sec_72 sec_401 sec_402 big_number 408a and b the addition of policy crec its to company c contracts as part of the transaction will not result in a distribution thereunder nor a contribution thereto for u s federal_income_tax purposes and thus wih not result in a any gross_income to the employee or the beneficiary of a company c c jntract as a distribution from a qualified_retirement_plan under sec_72 of the code prior to an actual receipt of some amount therefrom by such employee or beneficiary b any '10 percent additional tax under sec_72 for premature distributions from a qualified_retirement_plan c any percent or percent excise_tax under sec_4973 or sec_4979 respectively for excess_contributions to certain qualified_retirement_plans or d any designated_distribution under sec_3405 a that is subject_to_withholding under sec_3405 or sec_3405 for purposes of determining the investment_in_the_contract under sec_72 of the code for a company c contract a policy credit will not be taken into account for minimum distribution_requirements under sec_401 a sec_403 and a sec_403 sec_408 sec_408 or sec_457 of the code a policy credit will constitute investment earnings attributable to the year in which it is added to the account value for a company c contract for purposes of sec_403 oj of the code restrictions on distributions attributable to contributions under salary reduction arrangements and the income thereon a pro_rata portion of a policy credit added to a contract qualified under sec_403 to which such contributions have been made constitutes earnings attributable to such contributions for the year in which such policy credit is added this ruling is directed only to the taxpayers who requested it any reference above to contracts held under sec_457 of the code relates only to such contracts held under a governmental sec ion b plan in addition we express no opinion regarding the tax treatment of contracts held under sec_457 of the code sponsored by a tax-exempt employer or under a sec_457 plan sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the powers of attorney on file with this office copies of this letter are being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively for a return s filed electronicauy this requirement is satis fled by attaching a statement to the return s that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto if you wish to inquire about this ruling please contact at - please address all correspondence tc copies of this letter have been sent to your authorized representatives in accordance with a power_of_attorney on file in this office sincerely yours enclosures deleted copy of ruling letter notice of intention to disclose
